DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response filed on 05/13/2021 has been entered and considered. Upon entering claims 1, 4, 10, and 12-15 have been amended and claim 16 has been added.
Response to Arguments
Applicant’s arguments filed 05/13/2021 have been fully considered and are persuasive.  The rejection of claims 1-2, 6-7, and 12-15 have been withdrawn.
Allowable Subject Matter
1.	Claims 1-16 are allowed.
2.	The following is an examiner’s statement of reasons for allowance:
	Regarding claim 1 the prior art of record, taken alone or in combination, fails to teach or fairly suggest: “…at least two intermediate circuit capacitor modules connected in parallel and in a chain, each intermediate circuit capacitor module having: a first terminal, a second terminal, and at least one first intermediate circuit capacitor which is electrically connected with the first terminal and the second terminal, wherein: the first terminals of the at least two intermediate circuit capacitor modules each following immediately one after another in the chain are connected in each case through a first low-resistance, high-inductance connection and a first high-resistance, low-inductance connection that is connected in parallel thereto, and the second terminals of the at least two intermediate circuit capacitor modules each following immediately one after another in the chain are connected in each case through a second low-resistance, high-inductance connection and a second high-resistance, low- inductance connection that is connected in parallel thereto.”
	Regarding claim 16 the prior art of record, taken alone or in combination, fails to teach or fairly suggest: “…at least two intermediate circuit capacitor modules connected in parallel and in a chain, each intermediate circuit capacitor module having: a first terminal, a second terminal, and at least one first intermediate circuit capacitor which is electrically connected with the first terminal and the second terminal of the intermediate circuit capacitor module; wherein: the first terminals of the at least two intermediate circuit capacitor modules each following immediately one after another in the chain are connected in each case through a first low-resistance, high-inductance connection and a first high-resistance, low-inductance connection, and the second terminals of the at least two intermediate circuit capacitor modules each following immediately one after another in the chain are connected in each case through a second low-resistance, high-inductance connection and a second high-resistance, low- inductance connection; and wherein the first low-resistance, high-inductance connection is connected in parallel to the second low-resistance, high-inductance connection; and wherein the first high-resistance, low-inductance connection is connected in parallel to the second high-resistance, low-inductance connection.”
Claims 2-15 are dependent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LY whose telephone number is (571)272-9885.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/XUAN LY/Examiner, Art Unit 2836                                                                                                                                                                                                        
/TOAN T VU/Primary Examiner, Art Unit 2836